UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6904



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MORRIS EUGENE HAYES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-94-163-2-20)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Morris Eugene Hayes, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Morris Eugene Hayes appeals the district court’s order denying

relief on his motion to reconsider his sentence.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Hayes, No. CR-94-163-2-20 (E.D. Va. Apr. 11, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2